MEMORANDUM OPINION

No. 04-08-00648-CV

IN THE INTEREST OF E.L., et al., Children

From the 225th Judicial District Court, Bexar County, Texas
Trial Court No. 2007-PA-02435
Honorable Joe Frazier Brown, Jr., Judge Presiding (1)

Opinion by: 	Marialyn Barnard, Justice

Sitting: 	Karen Angelini, Justice
		Phylis J. Speedlin, Justice
		Marialyn Barnard, Justice

Delivered and Filed:   March 4, 2009

AFFIRMED
	After the trial court terminated her parental rights, Claudia L. appealed the trial court's order
determining that an appeal of the termination order would be frivolous.  See Tex. Fam. Code Ann.
§ 263.405(g) (Vernon 2002).  Claudia's court-appointed appellate attorney filed a brief containing
a professional evaluation of the record and demonstrating that there are no arguable grounds to be
advanced.  Counsel concludes that the appeal is frivolous and without merit.  The brief meets the
requirements of Anders v. California, 386 U.S. 738 (1967).  See In re R.R., No. 04-03-00096-CV,
2003 WL 21157944, at * 4 (Tex. App.--San Antonio May 21, 2003, no pet.) (applying Anders
procedure in appeal from termination of parental rights) (mem. op.); see also In re K.M., 98 S.W.3d
774 (Tex. App.--Fort Worth 2003, order) (same).
	Counsel certified that a copy of his brief was delivered to Claudia who was advised of her
right to examine the record and to file a pro se brief.  No pro se brief has been filed.  After reviewing
the record, we agree that the appeal is frivolous and without merit.   The judgment of the trial court
is therefore affirmed, and counsel's motion to withdraw is granted.

							Marialyn Barnard, Justice
1.  The Honorable Associate Judge Richard Garcia signed the order being appealed which was adopted by
the Honorable Joe Frazier Brown, Jr.